IN THE SUPREME COURT IN THE TERRITORY OF MICHIGAN-OF THE TERM OF SEPTEM. l8l8

Ezra Younglove vs Charles Rheaume

Trespass ass* & Batty and false imprisonment.
Robert Dickson an inhabitant of Upper Canada being duly sworn according to law deposeth and says That he was in the month of December in the year one thousand eight hundred and sixteen at Green Bay, now within the said Territory of Michigan, that he has a perfect knowledge that the plaintiff in the said month was imprisoned in the Fort at the said Green bay by the order or warrant of the defendant, who then was acting as a Justice of the peace, whether with or without authority this deponent is ignorant—That this deponent saw the plaintiff in his imprisonment and offered him releif. That the defendant confessed to this deponent that the plaintiff was imprisoned by his authority. That the plaintiff was in prison several days but the precise number this deponent does not recollect
Question—When Deft, confessed that plff. was imprisoned by his (Deft’s) authority, did he state what that authority was?—Did he state he was Justice of the peace at that time?—What was the cause of the commitment? How long has Deft, acted as Justice in that Country?—Please state particularly the whole of the conversation between you & Deft, when he confessed that plff. was imprisoned by deft’s authority.
I only Know that def* acted as justice of the peace during my residence at Green Bay which was upwards of four months
I do not remember that the def* Stated the cause of the Commitment
The only conversation that passed was my offer to assist him if in my power
*571I remember that the deP stated that he had confined Mr Younglove, but did not say by what Authority he did so
I do not recollect any thing further than I have already stated
R Dickson
Sworn in open Court September the 22nd 1818
Peter Audrain
Clk S.C.